
	

113 HR 2854 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction of State and local general sales taxes.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2854
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Hastings of
			 Washington (for himself, Mr. Miller of
			 Florida, Mrs. Blackburn,
			 Mr. Cooper,
			 Mr. Conaway,
			 Ms. DelBene,
			 Mr. Duncan of Tennessee,
			 Mr. Fincher,
			 Ms. Granger,
			 Mr. Hall, Mr. Heck of Washington,
			 Mr. Heck of Nevada,
			 Mr. Hinojosa,
			 Ms. Herrera Beutler,
			 Mr. Kilmer,
			 Mrs. Lummis,
			 Mr. McDermott,
			 Mr. Nugent,
			 Mr. Radel, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction of State and local general sales
		  taxes.
	
	
		1.Permanent extension of
			 deduction of State and local general sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986 is amended by striking , and before
			 January 1, 2014.
		
